'In a negligence action to recover damages for personal injury, the defendants appeal from a judgment of the Supreme Court, Kings County, entered September 18, 1964 after a jury trial, upon a stipulation by the plaintiff consenting to the reduction by the court of the amount of the verdict rendered in her favor. Judgment affirmed, with costs (cf. Duffy v. Owen A. Mcmdeville, Inc., 5 N Y 2d 730; Starlca, v. Kalenscher, 21 A D 2d 689). Ughetta, Acting P. J., Christ, BrenUan, Rabin and Hopkins, JJ., concur.